Citation Nr: 0105539	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  00-03 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Bryant, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1962 to 
December 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision in which 
the RO denied service connection for PTSD.  The veteran 
appealed and was afforded a hearing at the RO before a local 
hearing officer in October 1999.


REMAND

Initially, the Board notes that there may be records relevant 
to the stressor verification inquiry at the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) and 
the United States Marine Corps (USMC) Historical Center.  In 
a December 1999 letter, the USMC Personnel Management Support 
Branch specifically advised that the RO request command 
chronologies from the USMC Historical Center.  Although there 
is evidence that the RO attempted to obtain the 
aforementioned records, there is no further evidence in the 
claims folder concerning these records.

The Board further notes the veteran has identified treatment 
sources from whom records have not been obtained for 
association with the claims folder.  The veteran identified 
Dr. Powers as his private physician during VA outpatient 
treatment in August 1997.  In addition, the veteran 
indicated, during his October 1999 RO hearing, that he 
currently undergoes bimonthly psychotherapy at the 
Canandaigua VA Medical Center (VAMC).  Although the claims 
folder contains the veteran's records from Canandaigua VAMC 
to the period of May 1999, subsequent treatment records would 
be useful in the adjudication of this case.

The veteran and his representative contend, in essence, that 
the veteran should be service-connected for PTSD.  The 
veteran maintains that, while serving in Vietnam, he 
experienced several stressors that underlie his claimed PTSD.  
Outpatient treatment records from the Canandaigua VAMC, from 
1997 to 1999, indicate the veteran currently has symptoms of 
PTSD.  However, there is no medical opinion from any 
physician of record in this case that establishes a clear 
diagnosis of PTSD or links any current PTSD to in-service 
stressors.  

Following a complete review of the claims folder, the Board 
finds that further development is warranted to comply with 
the provisions of the Veterans Claims Assistance Act of 2000.  
The Veterans Claims Assistance Act of 2000 provides, in 
pertinent part, that a VA examination is necessary when there 
is insufficient medical evidence to decide a claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified as amended at 
38 U.S.C. § 5103A).  Furthermore, VA must make reasonable 
efforts to obtain records (including private records) that 
the claimant sufficiently identifies, and must notify the 
veteran if unable to obtain the records sought.  Id.

As noted above, additional development regarding stressor 
verification is necessary.  Furthermore, there are no medical 
opinions of record that support a relationship between the 
veteran's claimed PTSD and any in-service stressor.  In 
addition, treatment records have been identified and not yet 
associated with the claims folder.

Based on the foregoing, the case is REMANDED to the RO for 
the following action:
1.  The RO should send a further stressor 
verification inquiry, with specific 
details regarding the veteran's alleged 
stressors, to the U.S. Armed Service 
Center for Research of Unit Records 
(USASCRUR) and USMC Historical Center.  
If the requested records are unavailable, 
or the search for such records otherwise 
yields negative results, that fact should 
be clearly documented in the veteran's 
claims folder, and the veteran and his 
representative so notified.

2. The RO should obtain and associate 
with the claims folder all pertinent VA 
medical records including treatment for 
PTSD at the Canandaigua VAMC.  If the 
requested records are unavailable, or the 
search for such records otherwise yields 
negative results, that fact should be 
clearly documented in the veteran's 
claims folder, and the veteran and his 
representative so notified.

3.  After contacting the veteran to 
ascertain treatment record location, the 
RO should obtain and associate with the 
claims folder all pertinent medical 
records originating from the office of 
Dr. Powers. If the requested records are 
unavailable, or the search for such 
records otherwise yields negative 
results, that fact should be clearly 
documented in the veteran's claims 
folder, and the veteran and his 
representative so notified.

4. The RO should again contact the 
veteran and request identification of any 
sources of information which would tend 
to show complaints, findings, treatment 
or diagnosis of PTSD and which would tend 
to support the occurrence of his claimed 
stressors, which have not been obtained 
to date.  These sources may include 
private medical records showing treatment 
of the PTSD, fellow service personnel 
statements, or personal testimony.  All 
information obtained should be associated 
with the claims folder. 

5.  After associating with the claims 
folder all available records received 
pursuant to the development requested 
above, the veteran should be afforded a 
VA psychiatric examination to determine 
the nature and etiology of any of PTSD, 
and, if present, whether it is related 
the veteran's independently confirmed 
stressors.  It is imperative that the 
physician who is designated to examine 
the veteran reviews the evidence in his 
claims folder, to include a complete copy 
of this REMAND.  If a diagnosis of PTSD 
is deemed appropriate, then the examiner 
should explain how the diagnostic 
criteria of the Fourth edition of the 
American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV) are met, to 
include identification of specific 
stressor(s) underlying the diagnosis, and 
comment upon the link between the current 
symptomatology and one or more of the in-
service stressors found to be established 
by the record.  All examination findings, 
along with the complete rationale for 
each opinion expressed and conclusion 
reached, should be set forth in a 
typewritten report.

6.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  The RO must also review the claims 
folder and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 has been completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

8. After completion of the foregoing, and 
any other development deemed warranted by 
the record, the RO should re-adjudicate 
the issue of entitlement to service 
connection for PTSD, on the merits, in 
light of all applicable evidence of 
record and all pertinent legal authority, 
to include VA Adjudication Procedure 
Manual M21-1, Part III, para. 5.14, and 
the recently amended/added statutory 
provisions pertaining to VA's duty to 
assist/notify a claimant.  The RO must 
provide adequate reasons and bases for 
all of its determinations, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.

9. If any benefit sought on appeal 
remains denied, both the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and given the opportunity to respond 
within the applicable time before the 
claims folder is returned to the Board 
for further review.

The purpose of this REMAND is to comply with an order of the 
Court, and to ensure that all due process requirements are 
met; it is not the Board's intent to imply whether the 
benefits requested should be granted or denied.  The veteran 
need take no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




